Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 07/09/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
New rejections have been made in this office action that is not necessitated by claim amendments, therefore the action is non-final.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tolleth et al. (WO 2014/011676) in view of Salaspuro et al. (WO/0236098A1, ‘098), Salaspuro et al. ( REMOVAL  OF  ACETALDEHYDE  FROM  SALIVA  BY  A  SLOW-RELEASE BUCCAL  TABLET  OF  L-CYSTEINE) and further in view of  Linneberg et al. (Clinical and Experimental allergy, 38, 145-151, presented in IDS), Linneberg et al. ( Clinical & Experimental Allergy, 40, 123–130) and Chu et al. (CN101986876A).
Tolleth teaches prevention of alcohol reactions with dietary supplements and includes L-cysteine as a component, see title and abstract. Tolleth teaches alcohol flushing includes flushing of facial skin, dizziness, nausea etc., see page 1, [0003]. Use of alcohol results into acetaldehyde, which is as toxic as ethanol, see [0004 and 0005]. The composition taught reduces alcohol reaction that is aldehyde in tissues and body fluids, see page 3, [0008 and 0009]. The reference teaches increase in glutathione reduces aldehyde and further teaches use of L-cysteine can be used, see page 4, [0020]. The amount of L-cysteine can be about 300mg, see [0020]. The reference teaches that the present invention can comprise establishment of a daily dose over a period of time, e.g. 3 days, 5 days, 10 days, 14 days, 21 days, 30 days, or longer, and administering a supplemental dosage between 10 minutes and 1 hour prior consumption of ethanol by the human adult, see [0027].
Tolleth does not teach slow- release of cysteine in the formulation.
Salaspuro et al.’098 teaches acetaldehyde build up with the consumption of alcohol, see page 2, lines 5-7. According to Salaspuro alcohol consumption causes physiological hangover and cysteine has been used to decrease acetaldehyde, see lines 27-30 and 31 on page 2 and also see page 7 for the use of L-cysteine. Pharmaceutical preparations like tablets can be made by using the known excipients such as alginates, chitosans, polyethylene glycols and carbomers, see page 9, last paragraph. Gel formulation for prolonged and long-acting can be made, see page 11, first paragraph. The dosage amount ranges from 50-500mg of acetaldehyde-binding 
While ‘098 teaches use of excipients such as carbomers, alginates and chitosan, and teaches gel formulation of prolong and long acting can be formed, the reference does not characterize the release to be slow of cysteine.
Salaspuro et al. teaches slow-release of cysteine as discussed below:
Salaspuro et al. teaches that cysteine, a non-essential amino acid, has been shown to be able to react covalently with acetaldehyde to form 2-methylthiazolidine-
4-carboxylic acid thereby cysteine could prevent acetaldehyde to interact with cellular proteins and DNA, which might interfere with normal cellular functions including acetaldehyde-induced carcinogenesis. The aim of the study was to examine the ability of L-cysteine, which was slowly released from a special drug formulation, to bind salivary acetaldehyde in the oral cavity after the ingestion of a 
dose use the potential carcinogenic effects of topical acetaldehyde in the upper gastrointestinal tract, see the whole article. The reference teaches use of carbomer and cellulose as excipients, see the whole article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the excipients as carbomers, alginates, chitosan and polyethylene glycols as taught by Salaspuro et al. into the composition of Tolleth et al. One of ordinary skill would have been motivated to do so because Tolleth et al. teaches prevention of alcohol reactions with dietary supplements that includes L-cysteine as a component, wherein the alcohol flushing includes flushing of facial skin, dizziness, nausea and Salaspuro et al. teaches use of slow-release long 
Linneberg et al.’38 teaches prevalence of self-reported hypersensitivity symptoms following intake of alcoholic drinks, see title.
Linneberg, ‘40 teaches alcohol-induced asthma (an allergy) and ﬂushing have been shown to be because of a single nucleotide polymorphism (SNP), the acetaldehyde dehydrogenase 2 (ALDH2) causing decreased acetaldehyde (the metabolite of ethanol) metabolism and high levels of histamine, see abstract. (Thus Linneberg teaches alcohol flushing and alcohol induced hypersensitivity (asthma) due to acetaldehyde generated by alcohols).
Chu et al. teaches decrease in acetaldehyde is linked with the prevention of local skin allergy and headache associated with increased acetaldehyde as discussed below: Chu et al. teaches drink formula capable of moderating liquor and neutralizing liquor and production process thereof, see title. Chu et al. teaches the drink can accelerate the human body to decompose acetaldehyde to rapidly discharge the acetaldehyde out of the body, thereby preventing people from generating drunk symptoms, such as headache, giddiness, local skin allergy, gastroenteritis and the like and achieving the goals of moderating and neutralizing the liquor, see abstract.

Applicant argues regarding claims 1 and 18, that in Tolleth, at least two active
ingredients (i.e., (i) nicotinamide for increasing intracellular or intramitochondrial concentration of NAD in the subject, and (11) N Acetyl Cysteine for increasing glutathione concentration in the subject) are required as shown in Example 1 on pages 31-32, claim 1 on page 44 and paragraphs [0064] on page 17 and [0069] on page 18 of Tolleth. Therefore, the mechanisms between the claimed subject matter and Tolleth are completely different, and one skilled in the art would not have been able to arrive at the claimed subject matter from the teachings of Tolleth glutathione concentration in the subject) are required. Therefore, the mechanisms between the claimed subject matter and Tolleth are completely different, and one skilled in the art would not have been able to arrive at the claimed subject matter from the teachings of Tolleth.
Applicant’s arguments are fully considered but is not persuasive because Tolleth explicitly teaches that the composition taught reduces alcohol reaction that is aldehyde in tissues and body fluids, see page 3, [0008 and 0009]. The reference teaches increase in glutathione, reduces aldehyde and further teaches use of L-cysteine can be used, see page 4, [0020]. Therefore while the mechanism is not exactly similar, the effect of the composition is taught by the prior art and reduction in acetaldehyde which reduces alcohol reaction is taught by Tolleth et al. Additionally, Salaspuro et al. was cited for reducing acetaldehyde whose build up is associated with alcohol consumption, 
Regarding claim 21, applicant argues that Tolleth requires nicotinamide, pantothenic and N-acetylcystein in its composition. Claim 21 excludes such essential elements of Tolleth’s composition, and thus is distinguished over the combined teachings of the cited references. In addition, one skilled in the art would not modify the composition of Tolleth to remove such essential elements to arrive at the claimed composition. 
Applicant’s arguments are fully considered but is not persuasive because motivation to use only L-cysteine comes from secondary reference which teaches (Salaspuro et al.’098) teaches acetaldehyde build up with the consumption of
alcohol, see page 2, lines 5-7. According to Salaspuro alcohol consumption causes
physiological hangover and cysteine has been used to decrease acetaldehyde, see


Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612